Ct. Crim. App. Tex. Application for stay of execution of sentence of death, presented to Mr. Justice Powell, and by him referred to the Court, granted pending filing of a petition for writ of certiorari on or before the close of business, February 16, 1977. In the event a petition for writ of certiorari is so filed, this order is to remain in effect pending this Court’s action on the petition. Should the petition for writ of certiorari be denied, this order is to terminate automatically. In the event the petition for writ of certiorari is granted, this order is to remain in effect pending issuance of mandate of this Court. The State of Texas is to file its response to petition for *1058writ of certiorari on or before the close of business March 3, 1977.
Mr. Justice Marshall:
While I agree that a stay should issue, I cannot comprehend — and emphatically dissent from — the Court’s decision to compel petitioner to prepare his petition for certiorari (and the State to prepare its response) on an expedited basis. When human life is at stake, such haste is as unseemly as it is inappropriate.